Proceeding pursuant to CPLR article 78 to review a determination of the respondent which, after a hearing, found that the petitioner had violated 15 NYCRR 82.5 (g) in that it willfully failed to effect quality repairs, and upon the recommendation of the Repair Shop Review Board, imposed a civil penalty of $350 and a 10-day suspension of the petitioner’s repair shop registration.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
A Department of Motor Vehicles Body Repair Inspector and an independent insurance adjuster testified at the administrative hearing that the repairs on a 1979 Honda had been performed in an unworkmanlike manner which resulted in the vehicle being unsafe to operate. Based on our review of *665the record, we find that the respondent’s determination that the petitioner willfully failed to effect quality repairs was supported by substantial evidence and, accordingly, that determination may not be disturbed (see, CPLR 7803 [4]; Matter of Purdy v Kreisberg, 47 NY2d 354, 358; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181). Additionally, we find that the penalty imposed is not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222), particularly in light of the fact that this is not the petitioner’s first violation. Kunzeman, J. P., Hooper, Harwood and O’Brien, JJ., concur.